UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6384



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAWRENCE ELIE MEGGISON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, District Judge.
(1:02-cr-00332-CCB; 1:06-cv-00275-CCB)


Submitted:   July 17, 2006                 Decided:   August 4, 2006


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Elie Meggison, Appellant Pro Se.  Angela R. White,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lawrence Elie Meggison seeks to appeal the district

court’s order directing Meggison to inform the court whether he

wished the court to construe a pleading as a 28 U.S.C. § 2255

(2000) motion and, if so, to complete and submit the proper form.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).       The order

Meggison seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.    Accordingly, we dismiss the

appeal for lack of jurisdiction.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                              - 2 -